Citation Nr: 1517113	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable initial rating for bilateral hearing loss.

2. Entitlement to service connection for a low back disability.

3. Whether new and material evidence has been received to reopen the claim of entitlement to subjective sensory left lower extremity peripheral neuropathy, claimed as bilateral foot pain.

4. Whether new and material evidence has been received to reopen the claim of entitlement to subjective sensory right lower extremity peripheral neuropathy, claimed as bilateral foot pain.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2010 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a December 2013 rating decision by the Appeals Management Center in Washington. DC.  

The issue of entitlement to service connection for a low back disability was previously remanded by the Board in November 2013 and May 2014, and it is again before the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The issue of entitlement to service connection for bilateral hearing loss was before the Board in February 2010 and remanded to the AOJ.  In a December 2013 rating decision, the claim was granted.  Thereafter, in a February 2014 submission, the Veteran, through his representative, indicated disagreement with the initial rating assigned.  The May 2014 Board remand referred the initial rating claim to the AOJ, and it was addressed in a November 2014 rating decision.  However, as the February 2014 submission was received within one year of the December 2013 rating decision, it is more appropriately construed as a notice of disagreement (NOD).  Therefore, the initial rating claim for bilateral hearing loss is remanded so that a statement of the case may be issued in response to the NOD.  Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the low back and peripheral neuropathy claims, the Veteran submitted a VA Form 9 on the back issue in January 2012 and did not request a hearing.  Then, in his April 2013 VA Form 9 for the peripheral neuropathy claims, he requested a hearing before a Veterans Law Judge (VLJ), and in October 2013, he specified that he wanted a videoconference hearing.  A hearing on appeal will be granted if a veteran, or his representative, expresses a desire to appear in person. 38 C.F.R. § 20.700 (2014). Prejudicial failure to provide a hearing upon request is a violation of due process and is grounds upon which a Board decision may be vacated. 38 C.F.R. § 20.904 (2014). However, this hearing must be scheduled by the AOJ, and so a remand is required. 38 C.F.R. §§ 3.103(a) and (c)(1), 20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC in response to the Veteran's February 2014 NOD with respect to the initial rating assigned for his service-connected bilateral hearing loss. 

2. Schedule the Veteran for a videoconference hearing before a VLJ at the earliest available opportunity. The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014). A copy of this notification should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




